Citation Nr: 1454802	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for diabetes mellitus, type II. 

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served during various periods of Active Duty for Training (ACDUTRA) from January 1965 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Muskogee, Oklahoma.

In August 2012, the Veteran submitted a motion for an extension of time to file additional evidence.  As more than 30 days has already passed, the Board need not address the Veteran's motion. 

Additionally, in August 2012, the Veteran submitted a private audiogram.  His representative later waived review of the same by the Agency of Original Jurisdiction (AOJ) in the December 2014 Informal Hearing Presentation. 

By way of history, the Board observes that there have been some variances in the Veteran's representation throughout the appeal period.  In this regard, the Veteran was initially represented by the Veterans of Foreign Wars (VFW); however, in April 2012, the VFW withdrew representation prior to certification of the present claims to the Board.  In July 2012, the Veteran attempted to reappoint the VFW as his representative and a VFW representative assisted him during a hearing before the Board.  However, the July 2012 Form 21-22 was incomplete.  The Board sent a letter to the Veteran in September 2014 seeking clarification from the Veteran regarding his desired representative and instructing him to file the appropriate form designating a Veterans' service organization or attorney, if he so desired.  The Veteran responded by submitting a completed Form 21-22, again appointing the VFW as his representative. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claims (Virtual VA and Veterans Benefits Management System (VBMS)).  The VBMS file contains the September 2014 appointment of the VFW as the Veteran's representative.  The remaining documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With respect to the claims for service connection of hearing loss and tinnitus, the Veteran underwent a VA audiological examination in December 2010 and a January 2011 VA addendum opinion was obtained with respect to tinnitus.  Unfortunately, the Board finds that the VA opinions do not contain adequate rationale for the negative nexus opinions for hearing loss and tinnitus, and are thus, inadequate opinions upon which to base a decision.  In this regard, the December 2010 VA examiner acknowledged a February 1971 Reserve periodic examination report which noted a left ear hearing threshold of 40 dB at 4000 Hertz -qualifying as a hearing loss disability under 38 C.F.R. § 3.385.  However, the examiner maintained that the hearing loss was only "mild" and that the Veteran's current hearing loss was more likely due to his post-service noise exposure.  Further rationale was necessary given a finding of a qualifying left ear hearing loss disability during the period in time that the Veteran frequently served during periods of ACDUTRA and was exposed to noise as a drill sergeant on the firing line.  Unfortunately, the Board cannot simply grant the claim without further opinion as the February 1971 examination date is not listed in the Veteran's personnel records as a date that he served on ACDUTRA or active duty, or within one year of active duty.  For these reasons, an addendum opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

On Remand, the VA audiological examiner should consider the December 2014 Informal Hearing Presentation (IHP), in which the Veteran's representative noted that the Veteran served as a drill sergeant on the firing line and was exposed to live ammunition.  The examiner should also consider that the Veteran was attached to a Basic Combat Training "BCT" unit during active duty and all periods of ACDUTRA.  The examiner should also consider the Veteran's sworn testimony that he experienced cabin pressure on a flight during a period of ACDUTRA and that such pressure may have had an effect on his hearing.  The examiner should also consider the Veteran's representative's argument in the December 2014 IHP, that periodic examination reports indicate an increase in hearing difficulty leading up to the February 1971 report which documented left ear hearing loss.  Further, with respect to tinnitus, the VA examiner should consider the Veteran's sworn testimony that his tinnitus began several years prior to the time that he noticed hearing loss.  The examiner should also consider the August 2012 private audiogram submitted since the December 2010 VA examination.  All of the Veteran's contentions should be considered in reaching any conclusion with respect to etiology of the Veteran's hearing loss or tinnitus.  

With respect to the claim for service connection of diabetes mellitus type II, the Veteran has not been provided with a VA examination or opinion.  In this case, private treatment records from Dr. Dickerson indicate that the Veteran has a current diagnosis of diabetes mellitus, type II.  Additionally, the Board notes that there is an indication that the Veteran may have had sugar in his urine during a period of active duty or ACDUTRA.  See February 1971 Report of Medical History.  As the Veteran has a current disability of diabetes mellitus, type II, and there is an indication that he had sugar in his urine during a period of active duty or ACDUTRA, the Board finds that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), a medical opinion should be obtained to determine whether the current disorder is causally related to active service.  The Board leaves it to the discretion of the practitioner assigned to offer the medical opinion, to determine whether an in-person examination is necessary. 

If the examiners asked to offer the above opinions determine that in-person examination(s) is (are) necessary, the Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim(s).  38 C.F.R. § 3.655 (2014).  

Additionally, with respect to the low back disorder, the records presently in the file from Dr. Dickerson indicate a diagnosis of "degenerative joint disease, multiple sites" but do not specifically indicate degenerative joint disease in the spine.  The most recent records from Dr. Dickerson are dated in March 2010.  As more recent records may indicate a more specific diagnosis relevant to the low back claim, the Veteran should be provided with the opportunity to submit another authorization and consent form so that the records may be obtained on his behalf and associated with the file.

Further, regarding the claims for service connection of a low back disorder, diabetes mellitus type II and hypertension, the Board notes that additional records must be obtained.  Specifically, private treatment records from the aforementioned Dr. Dickerson indicate that the Veteran was treated by Drs. Brewer and Woods for diabetes mellitus, type II and hypertension.  Further, the Veteran offered sworn testimony that his current low back problems also involved the removal of his tail bone in 1980 by Dr. Jacks of Lawton Hospitals.  Transcript [T.] page 10.  Records from Drs. Brewer, Woods, and Jacks have not been requested and are not of record.  As these records have not yet been obtained and may be relevant to the present appeals, the Veteran should be given another opportunity to complete an authorization and consent form so that the records may be obtained on his behalf and associated with the file. 

Following receipt of any of the foregoing records, if such records indicate that further development, including additional VA examinations or opinions, should be obtained, then such development should be accomplished. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any medical treatment records for his diabetes mellitus, type II, hypertension, and low back disorder and furnish appropriate authorization for the release of private medical records.  Specifically, ask the Veteran to complete authorization forms for release of records from Drs. Dickerson, Brewer, Woods, and Dr. Jacks of Lawton Hospitals. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeal.

2.  Return the file to the December 2010 VA audiological examiner or another appropriately qualified audiological examiner for a medical opinion.  The claims file, to include a copy of this Remand, and any pertinent records including the private audiogram dated in August 2012, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  If the examiner determines that it is beneficial or necessary, afford the Veteran a new VA audiological examination.  

The VA examiner is asked to review and address the February 1971 periodic examination report which documented a left ear hearing loss disability.  Following review of the February 1971 report, the examiner is asked to offer an opinion regarding whether it is at least as likely as not (at least a 50 percent probability)  that the Veteran's current bilateral hearing loss and/or tinnitus is due to any noise exposure in service.  The examiner is also asked to consider the Veteran's sworn testimony that he was exposed to loud noise while serving as a drill sergeant, on the firing line, attached to a Basic Combat Training "BCT" unit during active duty and all periods of ACDUTRA. The examiner should also address the Veteran's contentions regarding any effect of cabin pressure on a flight during a period of ACDUTRA. 

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Following receipt of any requested records, obtain a VA opinion regarding the etiology of the Veteran's diabetes mellitus, type II.  The claims file, to include a copy of this Remand, and any pertinent records including the February 1971 Report of Medical History must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  If the examiner determines that it is beneficial or necessary, afford the Veteran a VA examination.  

The VA examiner is asked to review and address the February 1971 Report of Medical History (RMH) in which the Veteran reported "sugar or albumin in urine."  Following review of the February 1971 RMH, the examiner is asked to offer an opinion regarding whether it is at least as likely as not (at least a 50 percent probability)  that the Veteran's diabetes mellitus type II is related to active service, given the notation of sugar or albumin in the Veteran's urine noted in the February 1971 RMH.  

The examiner must provide reasons for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  The AOJ should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

5.  Readjudicate the Veteran's claims of entitlement to service connection, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



